DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 2/28/2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2020.

	Claims 1-15 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are rendered uncertain by the phrase “A system for treating an oral cavity condition” because it is not clear what Applicant regards as a system. Is Applicant claiming a method of treatment or an apparatus? The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (N, CN 104041803 A, translation provided herein).
Ye teaches an anti-aging plant stem cell (which reads on a plant stem cell product) lozenge and tablet (which reads on delivery device configured to deliver an effective amount of the plant stem cell product to the treatment area in the oral cavity, because a lozenge or tablet will inherently deliver the product to the oral cavity)(please note that the combination of a plant stem-cell and lozenge or tablet reads on a system for treating an oral cavity condition) (See e.g).  Ye further teaches that the lozenge and tablet contains starch, low-substituted hydroxypropyl cellulose and microcrystalline cellulose form mixture, adding ethanol or distilled water (which reads on vehicle composition).
Therefore, the reference anticipates the instantly claimed invention.

Claims 1-5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (A*, 20130327323).
Rubin teaches a nebulizer that can deliver plant material or extracts, cultured cell line material or extracts, stem cells and liposomes (See e.g. paragraph 0079).  Rubin further teaches that the nebulizer is effective in improving lung function and that the nebulizer aerosols to one or more different airway regions by selecting different negative pressure threshold settings of actuation of nebulization, one or more different airway regions being chosen from the regions, including the upper airways, upper respiratory 
Therefore, the reference anticipates the instantly claimed invention.

Claim(s) 1, 3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (O, CN104432496A, translation provided herein).
Ma teaches a tobacco product comprising aromatic tobacco, wherein the aromatic tobacco is stem cells (See e.g. paragraph 0062).  Ma further teaches that the tobacco is rolled to provide a flue-cured tobacco leaf wrapper cigarette (which reads on a delivery device configured to deliver an effective amount of the plant stem cell product to a treatment area in the oral cavity and reads on smoking material and stem cell applied to smoking material) (See e.g. Embodiment 6).
Therefore, the reference anticipates the instantly claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (A*, 20130327323), in view of Iada et al. (B*).
Rubin teaches a nebulizer that can deliver plant material or extracts, cultured cell line material or extracts, stem cells and liposomes (See e.g. paragraph 0079).  Rubin further teaches that the nebulizer is effective in improving lung function and that the nebulizer aerosols to one or more different airway regions by selecting different negative pressure threshold settings of actuation of nebulization, one or more different airway regions being chosen from the regions, including the upper airways, upper respiratory tract, nasal cavity, pharynx, larynx, lower airways, lower respiratory tract, trachea, bronchi, lungs, bronchioles, deep lung, and alveoli (See e.g. claim 24).  Rubin further teaches selective targeting of aerosols to one or more different airway regions can aid in the targeting of aerosolized chemotherapies against lung cancer, including targeting an airway region having a tumor and can be used for treating asthma (See e.g. paragraph 0078).  Rubin further teaches a mouthpiece attaches to device outlet, aerosol air outlet port and that airflow passes through the mouthpiece and out through its outlet (See e.g. paragraph 0064).  
Iada teaches plant callus obtained from callus culture or slices of Bignoniaceous plant (which reads on smokeable) to provide a treatment for lung cancer (See e.g. paragraph 0098) of Iada further teaches that the extract can be combined with agar, gellan gum, saccharide wherein the saccharide can be a disaccharide, particularly sucrose (See e.g. paragraph 0093).

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 1-2, 4-5, 8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (A*, 20130327323), in view of Iada et al. (B*), and Garr et al. (P, CN 105816423 A, translation provided herein).
The teachings of Rubin and Iada are set forth above and applied as before.
Rubin does not teach xanthan gum, phospholipid and glycerin or encapsulation.
Garr teaches a lipid-based medicine delivery system comprising an encapsulated active ingredient, wherein the lipid based medicine can comprise xanthan gum (See e.g. page 8), phospholipid and glycerin (which is synonymous with glycerol) (See e.g. page 10) and can be delivered via inhalation in an aerosol (See e.g. page 11) and can be used to treat lung cancer or obstructive pulmonary disease (See e.g. page 2) or asthma (See e.g. page 12).
It would have been obvious to one of ordinary skill in the art to modify the nebulizer taught by Rubin by using callus culture cells from Bignoniaceous plant to treat cancer because at the time the 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claim(s) 1, 2, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mooney et al. (Q, WO2012122081A2), in view of “Dentistry IQ” (U), Patel (V) and Carvalho et al. (W).
Mooney teaches dental treatment system, dental laser system and applicators, and methods for their use in dental pulp capping, wound healing, bone healing, and the induction of differentiation of stem cells (See e.g. abstract), wherein the stem cell can be plant (See e.g. paragraph 0173).  Mooney further teaches that adhesive resins are used for bonding pulp capping for restoring teeth (See e.g. paragraph 
“Dentistry IQ” teaches PerioPatch is a mucosal patch and is botanically based and is especially effective for advanced stages of periodontal disease and works rapidly to reduce inflammation and rebuild gingival tissue. “Dentistry IQ” further teaches that PerioPatch actually works “outside in,” as it is so effective that it can be placed on the outer aspect of the gingiva rather than inside the periodontal pocket and when applied to the gingiva, it generates increased collagen and clinical attachment level and reduces pocket depth (6–8). 
Patel teaches using a soft toothbrush and floss to help keep teeth and gums clean and healthy.
Carvalho teaches essential oil from plants can be encapsulated in materials, which can be synthetic polymers or gelatin or gum arabic (See e,g, page 115, “Encapsulated materials”). Carvalho further teaches that essential oils are used in mouthwashes and effective against bacteria and reduce gingivitis (See e.g page 111).
Encapsulated materials can be natural, semi-synthetic or syn-
thetic polymers [41, 48]. Table III shows a survey of illustrative
examples of wall materials used in microencapsulation processes of
EOs with cosmetic importance.
Natural polymers are plant exudates and extracts. Although
they are generally non-toxic, biodegradable and abundant, their
composition may vary. Natural shell materials for microencapsula-
tion can be polysaccharides (e.g. carrageenan, gum arabic), pro-
teins/peptides (e.g. collagen, gelatin) and lipids (e.g. lecithin,
heparin). The most commonly used natural materials are the poly-
saccharides alginate and chitosan. Chitosan is a cationic polysac-
charide exhibiting b(1?4) linkages, 
It would have been obvious to one of ordinary skill in the art to modify the dental treatment type to apply plant stem cells because at the time the invention was made, it was known that plant stem cells could be administered to the gum or as a mouth treatment and that botanically based patches could be administered to the gum to treat gingivitis and that tooth brushes and floss keep gums healthy as clearly taught by the above references.  It would have been obvious to one of ordinary skill in the art to combine the plant stem cell with encapsulating materials, wherein the material can be gelatin, synthetic polymers, or gum arabic, a patch, toothbrush or floss to treat gums. A person of ordinary skill in the art would have understood to modify the dental treatment type with plant stem cells to encapsulate the material to provide a mouthwash, or to include the stem cells with a patch, toothbrush or floss to treat gums.  The skilled artisan in the art would have understood to modify a plant stem cell treatment by combining the plant stem cells with encapsulating materials, a patch, toothbrush or floss to treat gums with expectation of success.  Therefore, the skilled artisan would have been motivated to modify a dental treatment type to 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699